—Judgment, Supreme Court, New York County (Thomas Galligan, J.) rendered October 14, 1993, convicting defendant, after a jury trial, of two counts of robbery in the second degree, and sentencing him to concurrent terms oi 21h to 7 years, unanimously affirmed.
Defendant’s claim that the trial court failed to instruct the jurors to keep the four incidents separate in their minds is not preserved for appellate review as a matter of law (see, People v Drake, 204 AD2d 479, lv denied 84 NY2d 907) and we decline to review it in the interest of justice. Were we to review it, we would find it to be without merit in light of the charge as a whole, which properly conveyed the appropriate standard (see, People v Hall, 169 AD2d 778). We likewise find defendant’s challenge to the prosecutor’s summation unpreserved and without merit. Concur — Sullivan, J. P., Milonas, Ellerin, Rubin and Kupferman, JJ.